DETAILED ACTION
Status of Claims
Claims 1-5, 7-8, 14, 18-23, 25, 29, 31, 39-40, 45, 49, 52, 55, 57, 60-61, 64, 67-69, and 74-78 are currently pending in the application. 
Receipt is acknowledged of Applicant’s response / amendment filed on February 01, 2021 and further on February 17, 2021 and that have been entered. 
Applicant’s response and amendments / arguments have been fully considered and found persuasive with respect to the rejection of claims 1-5, 7-8, 14, 18-23, 25, 29, 31, and 39-40  under 35 U.S.C. §102 (a)(1), and the rejection is hereby withdrawn and hence, all currently pending claims 1-5, 7-8, 14, 18-23, 25, 29, 31, 39-40, 45, 49, 52, 55, 57, 60-61, 64, 67-69, and 74-78 have been examined and found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D., whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph. McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone numbers for this Group are (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application.  This will expedite processing of your papers.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626